Title: To Benjamin Franklin from John Holt, 2 October 1771
From: Holt, John
To: Franklin, Benjamin


Dear Sir
New York 2nd. October 1771
An unhappy Difference has taken place between my Neighbour Mr. Hugh Hughs (a Man I greatly esteem from my Experience of the real Goodness of his Character) and his Brother John, and as I am perfectly acquainted with the whole Cause and Process of that Difference, and know that my Neighbour is desirous you should have a right Knowledge of it, as he highly regards your Opinion of him, I thought it my Duty as a Neighbour, who has on sundry Occasions, received good Offices from him, to give you an Account of what I know to be true concerning the Difference between the two Brothers.
When the News of the Stamp Act had spread a general Alarm all over the British colonies, Mr. Hugh Hughs was one who from the first, warmly interested himself against it. There had till then subsisted the greatest Cordiality between the two Brothers, of which I was a Witness, as I was shewn many of the Letters that passed between them. And it was with the greatest Concern that my Neighbour Hugh informed me of the Report he had heard, that his Brother was a Promoter of the Stamp Act. Several Letters passed between them on that Occasion, which on one Side proceeded from an affectionate Concern for the Rectitude of his Brothers Conduct, and on the other from a much less commendable Motive. On one Side the Letters were argumentative, persuasive and affectionate; on the other, much in the dictatorial Stile, destitute of Argument, mixt with Reproach, and tinctured with that overbearing Haughtiness, assumed by fancied Superiority, not only of Fortune, but Intellects, over those in less happy Circumstances; but with an inflexible Obstinacy of Perseverance, that would admit of no Expostulation. This Intercourse ended in a Breach between them, that seems to be irreperable. Before this, soon after Mr. Hughs had acquainted me with the Report concerning his Brother in Philadelphia, I had written him a Letter,  tho’ I had but little personal acquaintance with him. My Reasons for writing I mention’d, which were, not only my Friendship for his Brother, who I knew would be deeply affected by the part he should Act, but on Account of the Cause itself. I mention’d a few of the most striking Arguments against the Act. The Importance of uniting the american Interest in Opposition [to it.] The Certainty of Success in Case of such Union, which had a[lready] so far taken place, that there was no Probability that the Act [could] ever be carried into Execution. I therefore earnestly advised [him] for his own Sake, for his Brother’s Sake, and for the Sake of his [Coun]try that he would not favour, but join in Opposition to this most [hat]ed Act, calculated to enslave his Country, and which would certainly produce nothing but Misfortune, Uneasiness of Mind [and] everlasting Imfamy to all concerned in its Contrivance or Pro[curement?].
Such was the Substance of what I wrote and sent away without the Privity or Knowledge of Mr. Hughs, or any other Person—or the least intimation to any One, of my having such a Design. Nor did I know at that Time, that any Letters upon the Subject, had passed between the Brothers. It unluckily happen’d, that I sent my Letter by Mr. Bradford, who was here, just setting out for Philadelphia. And he, it seems, tho’ I then knew nothing of the Matter, was one of a Party in Philadelphia, who had warmly opposed Mr. Hughs. My Letter being directed by the Hands of Mr. Bradford, Mr. Hughs concluded, that his Brother in New York, and Mr. Bradford, were Privy to the Contents of my Letter, and that it was written in Consequence of a concerted Plan of the Party who opposed him: My Letter therefore had an Effect quite contrary to what I intended; and not only irritated Mr. Hughs against his Brother in New York, but against me also, whom he considered as the Tool of a Party, with whom I had not the least Correspondence or Acquaintance. I received no Answer to my Letter—but I find he has bestow’d on me a good deal of unmeritted Abuse, in his Letters to his Brother, and to other People, which having been communicated to me, I should before now have made a Proper Return to, if I had not been engaged in Matters of more Consequence.

I believe you know something of the unhappy Situation of Mr. Hugh Hughs’s Affairs. By being Security he became insolvent; and tho’ the Principal, has found Means to get discharged, yet Mr. Hughs remains still liable as Security, without Possibility of recovering of the Principal And to avoid an Arrest, has, for many years past, made himself a voluntary Prisoner in his own House, where he has supported a numerous Family of Children, by teaching School, given his Children a very good Education, and greatly improved his own Knowledge; his, being much the best, as well as most considerable English School in Town. Yet his Income is but a bare Sufficiency for the Support of so large a Family, and a Life so sedentary for so long a Time, has greatly impaired his Health and Constitution: So that he seems at Present, with some Anxiety, to be looking out for the Means of extricating himself, or of falling into some other Course of Life for a Support. But I cannot find he has any probable Prospect of either—and if you could advise or assist him, it would be conferring a Benefit upon a Man very worthy to receive it.
His Brother had often intimated his Intention of doing something to relieve and assist him, which Design, after the Difference before mention’d, seem’d for sometime to be suspended. But at last, by a [line?] in the same imperious Stile he had lately adopted, he signified his Willingness, notwithstanding the Difference, to give the Assistance before proposed; but mention’d such Terms, and in such a Manner that the Acceptance was immediately declined, and I think with the greatest Reason. I do not now recollect Particulars, but I remember they were such, that I believe no Man of Spirit or Sense could accept. I remember the Method proposed was such as implied distrust of his Brother’s Honesty and Integrity, was I believe impracticable, was vague and uncertain with Regard to himself, and so humiliating to his Brother that any Assistance he should receive, would have been at the Price of his Freedom and Independency. I did not hear of the Proposal til after Mr. Hughs had declined the Acceptance, but I heartily approved his Refusal. If I remember right, it was proposed that he should deliver an exact Account on Oath, of all his Debts and Effects, and then his lordly Brother, would consider what could be done for him,  and what he should think proper to do, would be done purely on his own self Motion, uninfluenced by any other Person. Here again he mention’d me, in Terms of disrespect. All which shows him to be a haughty imperious Man, sour’d in his Temper, hasty and often unjust in his Conclusions, positive in his Purpose as well in the wrong as right, and such a person as no Man of Sense and Spirit would choose to be dependant upon, if he could live, or die without it.
I have written this Epistle purely to give you this Information, the Truth of which I will answer to the Face of the Man of whom I write, and am Dear Sir your well wisher and Humble Servant
John Holt.
 Addressed: To / Doctr. Benjamin Franklin / In / London